IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2022 Term                     FILED
                                  _______________                  May 27, 2022
                                                                     released at 3:00 p.m.
                                    No. 21-0362                  EDYTHE NASH GAISER, CLERK

                                  _______________                SUPREME COURT OF APPEALS
                                                                      OF WEST VIRGINIA


                               IN RE K.B.-R. AND L.R.

       ____________________________________________________________

                   Appeal from the Circuit Court of Marshall County
                     The Honorable David W. Hummel, Jr., Judge
                         Case Nos. 19-JA-055 and 19-JA-056

               VACATED AND REMANDED WITH DIRECTIONS
       ____________________________________________________________

                             Submitted: February 15, 2022
                                Filed: May 27, 2022

      Sherrilyn VanTassel, Esq.                   Patrick Morrisey, Esq.
      TORISEVA LAW                                Attorney General
      Wheeling, West Virginia                     Andrew T. Waight, Esq.
      Counsel for Petitioner Mother               Assistant Attorney General
                                                  Charleston, West Virginia
      Thomas E. White, Esq.                       Counsel for Respondent West Virginia
      White Law Office                            Department of Health and Human
      Moundsville, West Virginia                  Resources
      Guardian ad Litem for the Minor Children

      Mark D. Panepinto, Esq.
      Panepinto Law Offices
      Wheeling, West Virginia
      Counsel for Respondent Father

JUSTICE WOOTON delivered the Opinion of the Court.

JUSTICE BUNN did not participate in the decision of this case.
                              SYLLABUS BY THE COURT

              1.     “‘Although conclusions of law reached by a circuit court are subject

to de novo review, when an action, such as an abuse and neglect case, is tried upon the facts

without a jury, the circuit court shall make a determination based upon the evidence and

shall make findings of fact and conclusions of law as to whether such child is abused or

neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court’s account of the evidence is plausible in light of the

record viewed in its entirety.’ Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,

470 S.E.2d 177 (1996).” Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).



              2.     “‘Where it appears from the record that the process established by the

Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes for the

disposition of cases involving children [alleged] to be abused or neglected has been

substantially disregarded or frustrated, the resulting order . . . will be vacated and the case

remanded for compliance with that process and entry of an appropriate . . . order.’ Syllabus

point 5, in part, In re Edward B., 210 W.Va. 621, 558 S.E.2d 620 (2001).” Syl. Pt. 3, In re

Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009).



                                               i
              3.     “Each child in an abuse and neglect case is entitled to effective

representation of counsel. To further that goal, [W. Va. Code § 49-4-601(f)] mandates that

a child has a right to be represented by counsel in every stage of abuse and neglect

proceedings. Furthermore, Rule [21.03] of the West Virginia [Trial Court Rules] provides

that a guardian ad litem shall make a full and independent investigation of the facts

involved in the proceeding, and shall make his or her recommendations known to the court.

Rules 1.1 and 1.3 of the West Virginia Rules of Professional Conduct, respectively, require

an attorney to provide competent representation to a client, and to act with reasonable

diligence and promptness in representing a client. The Guidelines for Guardians Ad Litem

in Abuse and Neglect cases, which are adopted in this opinion and attached as Appendix

A, are in harmony with the applicable provisions of the West Virginia Code, the West

Virginia [Trial Court Rules], and the West Virginia Rules of Professional Conduct, and

provide attorneys who serve as guardians ad litem with direction as to the duties in

representing the best interests of the children for whom they are appointed.” Syl. Pt. 5, In

re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993).




                                             ii
WOOTON, Justice:

              In December 2019, the West Virginia Department of Health and Human

Resources (“DHHR”) filed an abuse and neglect petition alleging that minor children K.B.-

R. and L.R. 1 may have been sexually abused by Respondent Father B.B. (“Respondent

Father”) after the children’s mother, S.R., (“Petitioner Mother”) discovered explicit videos

of the children on L.R.’s, electronic device. The matter proceeded to adjudication in July

2020, at which time the circuit court heard testimony from multiple witnesses that the

children made consistent disclosures of sexual abuse. During the adjudicatory hearing, the

circuit court conducted in camera interviews of the children, then ages six and seven,

during which the circuit court repeatedly accused L.R. of lying, brought her to tears, and

concluded that K.B.-R. implicated Petitioner Mother in a “sinister plan” to falsify

allegations against Respondent Father. The guardian ad litem (sometimes “guardian”) for

the children was present for this interview and failed to object to the circuit court’s conduct.

Ultimately, based in large part on the in camera interviews, the circuit court found the

allegations against Respondent Father to be unsupported and dismissed the abuse and

neglect petition. Petitioner Mother now appeals.



              Upon review, this Court finds that the circuit court’s conduct during the in

camera interviews of the children violated the West Virginia Rules of Procedure for Child


       1
          Consistent with our long-standing practice in cases with sensitive facts, we use
initials where necessary to protect the identities of those involved in this case. See In re
K.H., 235 W. Va. 254, 773 S.E.2d 20 (2015).

                                               1
Abuse and Neglect Proceedings, the West Virginia Rules of Evidence, and this Court’s

precedent. Accordingly, we vacate the circuit court’s order dismissing the underlying

abuse and neglect petition, remand this matter for further proceedings consistent with this

opinion, and further order that those proceedings take place before a different circuit

judge. 2 Further, because we find that the guardian’s representation of the children in this

matter was deficient, we order that the new circuit judge appoint a new guardian ad litem.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              At the outset, we note that the following factual recitation is formulated to

provide context for the procedural errors we perceive to have occurred during the

underlying proceedings. Nothing in this factual recitation is to be taken as this Court

having opined on the merits of this matter in any way.



              Petitioner Mother and Respondent Father are unmarried and have two

biological children, L.R., and K.B.-R. Prior to the institution of the underlying abuse and

neglect proceedings, they shared custody of their children. In November 2019 Petitioner

Mother provided the eldest child, L.R., then seven years old, with a deactivated cellphone

that she could use to play games and take photos and videos. Sometime thereafter the

minor children spent the night at Respondent Father’s house, and when they returned


       2
          In the event the remaining judge in the Second Judicial Circuit is unable to preside
in this matter, whether by disqualification or otherwise, this matter is to be transferred to a
circuit judge in a manner consistent with the procedures for disqualification and temporary
assignment of judges set forth in West Virginia Trial Court Rule 17.

                                              2
Petitioner Mother observed L.R. deleting sexually explicit photos and videos of L.R. and

K.B.-R. from the device. Petitioner Mother immediately took possession of the device and

questioned L.R. as to the source of the photos. L.R. allegedly responded that Respondent

Father “allowed” the children to take them.



              Petitioner Mother immediately took the children and the device to the

Moundsville Police Department to file a report regarding the sexually explicit material. In

a statement, Petitioner Mother told Sgt. Brittany Earnest the children “told her that

[Respondent Father] sleeps with them and touches them and himself.” The statement also

included specific instances of alleged sexual abuse disclosed to Petitioner Mother by the

children, namely that Respondent Father inappropriately touched both children and

digitally penetrated L.R.. 3 Upon receipt of this report, the police set up an interview for

the children, which was to be conducted at the Harmony House Child Advocacy Center

(“CAC”).     On December 4, 2019, the CAC interviewer, Lisa Musilli, separately

interviewed the children, at which time the children made allegations of sexual abuse

consistent with those in the police report.



              On December 10, 2019, based upon the CAC interviews and the photo and

videos recovered from L.R.’s electronic device, the DHHR filed an abuse and neglect



       3
        We need not discuss the specific allegations, which were detailed and apparently
consistently disclosed to multiple individuals over the course of the underlying
proceedings, as we do not reach the merits of this case in resolving this appeal.

                                              3
petition alleging that Respondent Father sexually abused the children. 4 There were no

allegations against Petitioner Mother. Around this time, Petitioner Mother also sought the

assistance of a personal therapist, Sarah Dean, for the children. In their sessions with Ms.

Dean, the children again disclosed sexual abuse consistent with their prior reports to Ms.

Musilli and to their mother.



              In late December 2019, Respondent Father waived his preliminary hearing.

He also moved for visitation with the children, but his motion was denied. After several

delays, on July 7, 2020, the circuit court granted Respondent Father’s renewed motion for

supervised visits with the children.



              Ultimately, on July 20, 2020, the parties appeared for an adjudicatory pre-

hearing pursuant to Rule 24 of the Rules of Procedure for Child Abuse and Neglect

Proceedings. 5 At that time the circuit court heard argument that Petitioner Mother caused

one of the supervised visits with Respondent Father to be cancelled. Allegedly, Petitioner

Mother contacted the visitation provider and “demanded” that the visit only occur at the



       4
         The DHHR also alleged that Respondent Father had a history of Child Protective
Services (“CPS”) intervention due to unsanitary conditions in his home. In this regard, we
observe that there is an extensive history of acrimony between Petitioner Mother and
Respondent Father which resulted in the investigation of several dozen unsubstantiated
allegations of abuse and neglect against Respondent Father prior to the institution of the
instant proceedings.
       5
         Rule 24 provides for an “adjudicatory prehearing conference” prior to the final
adjudicatory hearing and, inter alia, sets forth certain specific subjects that can be discussed
at this conference.
                                               4
DHHR’s offices, and that such visit be recorded. Petitioner Mother denied making a

demand, arguing that she simply asked if those conditions could be met. During the hearing

the circuit court attempted to call the visitation provider but could not reach him as he was

out of town at the time of the hearing. However, the court was able to contact the provider’s

supervisor who, after being placed under oath, read into the record an email from the

provider that suggested Petitioner Mother made the aforementioned demand. At this point

the court asked Petitioner Mother if she wished to alter her testimony, and she declined to

do so. The court then called Petitioner Mother an “absolute liar” and had her handcuffed

under the guise of holding her in contempt of court. At that time the court further indicated

that it might remove the children from Petitioner Mother’s custody and place them with

the paternal grandmother, with whom the allegedly abusive Respondent Father resided.

Ultimately the court neither pursued a contempt charge against Petitioner Mother, nor

disturbed the children’s placement.



              Thereafter, the circuit court held a two-day adjudicatory hearing, conducted

on July 28, 2020, and August 18, 2020. Over the course of this hearing, the court heard

testimony from multiple individuals, including Det. William Whitelatch with the

Moundsville Police Department; DHHR supervisor Taunia VanCamp; DHHR Worker

Toni Nething; the CAC interviewer, Ms. Musilli; the children’s personal therapist, Ms.

Dean; an expert witness qualified in “trauma informed care,” Shelle Bernstein Goff; and

Petitioner Mother. The court also conducted in camera interviews of L.R. and K.B.-R.,



                                             5
then ages six and seven, during which the children’s guardian ad litem and the court

reporter were also present.



               As previously mentioned supra in note 3, we do not resolve the merits of this

action; we only address the conduct of the individuals present during the children’s in

camera testimony. In this regard, even though we provide portions of the children’s

testimony, our analysis hinges not on the substance of the children’s testimony, but on the

conduct of the persons present for their testimony.



               During L.R.’s interview the child was easily distracted and, at various times,

hid under the table in the circuit judge’s chambers. Moreover, from the outset, the child

indicated that she did not want to discuss the allegations of sexual abuse. Despite this,

when asked whether she had been touched inappropriately, L.R. repeated, in consistent

detail, the allegations previously disclosed to CAC and to her personal therapist that

Respondent Father allegedly digitally penetrated her anus. The circuit court did not address

that allegation in any detail at that time but returned to it later in the interview. Instead, the

court asked L.R. about the sexually explicit photos and videos found on her electronic

device, which resulted in the following exchange:

               The court:     Yeah? Okay. How did you get a cell phone?

               L.R.:       I wanted one very badly, and mom said – and
               mom had an extra one from [], my old uncle.

               The court:     Yeah.



                                                6
              L.R.:       And nobody used it, so she handed it to me, and
              [Respondent Father] told me to take that video.

              The court: That was quite a jump. So as soon as mommy
              handed it to you, [Respondent Father] told you to take a video?

              L.R.:          No, when I went there the first time.

              The court: Oh. I think you’re lying. You know that. You
              know I think you’re lying.

              L.R.:          I’m not.

              The court:     Yeah, I think you are.

              L.R.:          I’m not.

              The court: Yeah. You jumped to that pretty quick, didn’t
              you? You offered it really quick.

              L.R.:          I’m not lying. I’m not lying.

              The court:     You always get what you want, don’t you?

              L.R.:          (Shakes head in the negative)

              The court: How come, when I asked you about the cell
              phone, all the sudden you say, “Mommy gave it to me,” and
              then the very next thing you say is, “[Respondent Father] told
              me to take the videos”?

              L.R.:        Because I didn’t know that you were talking
              about that now. I thought you wanted me to say that.

              The court:     You thought I wanted you to say that?

              L.R.:          Uh-huh.



              At that point, L.R. began to cry and the circuit court, while vaguely

attempting to calm her down, continued to question her. Over the next several minutes,

while still distressed, the child reiterated that Respondent Father told her to take the videos,
                                               7
and that no one directed her to testify as such. L.R. then repeated the allegation that

Respondent Father digitally penetrated her and disclosed that Respondent Father made her

touch his penis, at which time the court repeatedly implied that the child was lying,

culminating in this exchange:

              The court: So you don’t have to like [Respondent Father].
              Okay? I’m not here to talk—not here to make you like [him]
              at all, but what I am here for is the truth. Okay?

              L.R.:         Uh-huh.

              The court: And the truth, that I see it, is [he] never stuck his
              finger where you said he did.

              L.R.:         But he did.

              The court:    And you never touched his penis.

              L.R.:         I didn’t like it.

              The court:    And you never touched his penis.

              L.R.:         I did.

              The court:    Can we agree that one of those is not true?

              L.R.:         They both are.

              The court:    Okay. What else is true?

              L.R.:         (Crying)

              At no point during this interview did the guardian for the child object to the

manner of questioning, and, in fact, asked questions of his own at the end of the interview.



              The circuit court next interviewed six-year-old K.B.-R, who displayed

similar signs of discomfort throughout the interview. After repeating the same allegations

                                                8
of sexual abuse she disclosed to other individuals, K.B.-R. hid under the table in the judge’s

chambers. While the child was under the table, the following exchange occurred:

              The court: Who’s there? Get up here. We’re almost done,
              dear. Okay? Can you tell me why we’re here today?

              K.B.-R.:      To get rid of him.

              The court:    To get rid of who?

              K.B.-R.:      [Respondent Father].

              The court:    What are we going to do about him? What’s our
              plan?

              K.B.-R.:      Put him in jail.

              The court:    Are we?

              K.B.-R.:      (Shakes head in the affirmative)

              The court:    Who said that? That’s the plan, isn’t it?

              K.B.-R.:      (Shakes head in the affirmative)

              The court:    It is?

              K.B.-R.:      Uh-huh.

              The court:    It’s the plan to put [Respondent Father] in jail,
              right?

              K.B.-R.:      Uh-huh.

              The court:    Is that a yes?

              K.B.-R.:      Uh-huh.

              ....

              The court: So what’s the plan? I’ll write it down or she’ll
              type it. What’s the plan?

              K.B.-R.:      To put him in jail.

                                               9
The court:   Okay. Who’s going to do that?

K.B.-R.:     The police.

The court:   How come? Why are the police going to do that?

K.B.-R.:     Because that’s the plan.

The court:   Whose—who knows about the plan?

K.B.-R.:     Mom. Our mom, our dad.

The court:   Who’s dad?

K.B.-R.:     [Petitioner Mother’s boyfriend].

The court: [Petitioner Mother’s boyfriend]? Okay. Who
else knows about the plan?

K.B.-R.      Nobody else.

The court:   Huh. This is pretty close—this is pretty secret,
isn’t it?

K.B.-R.:     Uh-huh.

The court:   Now you know about it, right?

K.B.-R.:     Uh-huh. And [L.R.] does.

The court:   Okay. Who else knows about the plan?

K.B.-R.      The only last person is you.

The court:   Okay, plan. Who came up with this plan?

K.B.-R.:     My mom.

The court: And what did she tell you about the plan? How’s
this plan going to work? Did she tell you how it’s going to
work?

K.B.-R.:     Huh-uh.



                             10
The court:   So did—are there certain things we’ve got to do
or say?

K.B.-R.:     No.

The court:   We’re just going to say things about [Respondent
Father]?

K.B.-R.:     Uh-huh.

The court:   Like bad things?

K.B.-R.:     Uh-huh. That he did. Yeah.

....

The court: Okay. So what—what do you have to do for the
plan to work?

K.B.-R.:     We got to tell the police that.

The court:   Tell the police what?

K.B.-R.:     That I told you so you can tell them.

The court:   Huh. And what—what exactly were you told to
say?

K.B.-R.:     Nothing.

The court:   That he touched you?

K.B.-R.:     (Shakes head in the affirmative)

The court:   That’s the plan, right?

K.B.-R.:     Uh-huh.

The court:   And mommy came up with this plan?

K.B.-R.:     Uh-huh.

The court:   She’s really smart, isn’t she?

K.B.-R.:     Uh-huh.

                              11
              After the conclusion of the interviews, the circuit court returned to the open

adjudicatory hearing and heard additional testimony from other witnesses. Thereafter, the

circuit court entered an order dismissing the abuse and neglect petition, finding that the

DHHR had not met its burden of establishing by clear and convincing evidence that

Respondent Father had abused the children. Petitioner Mother appealed to this Court and,

upon determining that the order contained no findings of fact, we remanded for entry of a

more detailed order. See In re K.B.-R. and L.R., No. 20-0734, 2021 WL 983076 (W. Va.

Mar. 16, 2021) (memorandum decision).



              On April 7, 2021, the circuit court entered a corrected order that set out

detailed findings. Among other things, the circuit court found, in relevant part, that

              there is substantial circumstantial evidence of parental
              coaching or encouragement of the allegations of this case by
              [Petitioner Mother]. Specifically, during the in-camera
              interview of [K.B.-R.], this child gave a very detailed
              description of what this [c]ourt views as a sinister plan
              developed by [Petitioner Mother] to send the Respondent
              Father [B.B.] to jail in efforts of thwarting Respondent father’s
              relationship with his children and to permit [Petitioner
              Mother’s] current fiancé to assume the role of father to those
              children.

                      The [c]ourt finds it troubling that the children have
              called their mother’s boyfriend their father. When this minor
              child was asked during her in-camera interview by the [c]ourt
              why she was in [c]ourt, the child indicated and responded, “To
              get rid of him.” The child further indicated that the plan was
              to put Respondent father in jail. This child indicated that they
              were in court to say bad things about the Respondent father and
              that he did bad stuff to them.

                                             12
                     Most problematic during questioning, the minor child
              was asked specifically if she was told to say that the
              Respondent father had touched her inappropriately to which
              the child responded in the affirmative. The child further
              informed the [c]ourt that her “mommy” had come up with this
              plan. This [c]ourt finds that this evidence is highly suspect and
              unconvincing and that the minor child was likely coached by
              her mother and that her mother was pursuing a course of action
              to separate the Respondent father from the children.



              Petitioner Mother now appeals this order alleging that this, and several other

findings of fact, are not supported by the record, that the circuit court’s conduct during the

children’s in camera interviews was inappropriate, and that the guardian’s representation

was deficient.



                             II. STANDARD OF REVIEW

              Our standard of review in abuse and neglect cases is as follows:

                     “Although conclusions of law reached by a circuit court
              are subject to de novo review, when an action, such as an abuse
              and neglect case, is tried upon the facts without a jury, the
              circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of
              law as to whether such a child is abused or neglected. These
              findings shall not be set aside by a reviewing court unless
              clearly erroneous. A finding is clearly erroneous when,
              although there is evidence to support the finding, the reviewing
              court on the entire evidence is left with the definite and firm
              conviction that a mistake has been committed. However, a
              reviewing court may not overturn a finding simply because it
              would have decided the case differently, and it must affirm a
              finding if the circuit court’s account of the evidence is plausible
              in light of the record viewed in its entirety.” Syl. Pt. 1, In
              Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177
              (1996).

                                              13
Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). With this standard in

mind, we now proceed to address the parties’ arguments on appeal.



                                        III. ANALYSIS

                  On appeal, we need only address Petitioner Mother’s assignments of error in

regard to the manner in which the circuit court conducted the in camera interviews, and the

deficient representation of the children by the guardian, as these two issues are dispositive

of this case. 6



                  Our resolution of this matter is strictly procedural and not based on the

merits. Thus, our decision does not encompass any examination or determination as to

whether the evidence supports a determination that the children were or were not abused.

With that in mind, we examine the procedural flaws that occurred in the proceedings below.



A.      Conduct During the In Camera Interviews

                  Our review begins with the in camera interviews, which we find violated not

only our Rules of Procedure for Child Abuse and Neglect Proceedings, but also the Rules

of Evidence. First, Rule 8 of the West Virginia Rules of Procedure for Child Abuse and




        6
         Because we afford relief on these two assigned errors, we need not address
Petitioner Mother’s remaining assignments of error, which include: 1) the circuit court’s
factual findings are clearly erroneous; 2) the circuit court erred in reinstating a prior
parenting plan without undertaking a “best interests” analysis; and 3) the DHHR failed to
perform a comprehensive and independent investigation into the allegations of abuse.
                                               14
Neglect Proceedings, which governs the taking of children’s testimony, provides in

relevant part:

                 (a)    Restrictions on the testimony of children. —
                 Notwithstanding any limitation on the ability to testify
                 imposed by this rule, all children remain competent to testify
                 in any proceeding before the court as determined by the Rules
                 of Evidence and the Rules of Civil Procedure. However, there
                 shall be a rebuttable presumption that the potential
                 psychological harm to the child outweighs the necessity of the
                 child’s testimony and the court shall exclude this testimony if
                 the potential psychological harm to the child outweighs the
                 necessity of the child’s testimony. Further, the court may
                 exclude the child’s testimony if (A) the equivalent evidence
                 can be procured through other reasonable efforts; (B) the
                 child’s testimony is not more probative on the issue than the
                 other forms of evidence presented; and (C) the general
                 purposes of these rules and the interest of justice will best be
                 served by the exclusion of the child’s testimony.

Id. (emphasis added). By its plain language this rule presumes that the act of testifying

may be psychologically harmful to children and imposes constraints and conditions as

guidance for the court in determining whether to permit a child to testify. As a preliminary

matter, it is not at all clear that it was necessary to interview K.B.-R. and L.R in order to

fully develop the record in this case. The children made consistent disclosures of sexual

abuse to no less than three witnesses whose testimony was also before the circuit court.

Moreover, the record below contained video recordings of the children’s interviews with

CAC which included substantially the same information the circuit court attempted to glean

from the in camera interviews. Despite the apparent lack of necessity for the in camera

interviews here, we will presume for the purposes of our analysis that the court was

properly within its discretion to conduct the interviews.


                                               15
              Second, the circuit court’s method of questioning the child L.R. plainly

violated Rule 611 of the West Virginia Rules of Evidence. Rule 611(a)(3) provides, in

relevant part: “[t]he court should exercise reasonable control over the mode and order of

examining witnesses and presenting evidence so as to: . . . protect witnesses from

harassment or undue embarrassment. Id. (emphasis added). In regard to L.R., not only

did it fail to protect L.R. from harassment, the court perpetrated the harassment insofar as

it repeatedly accused her of lying and left her in tears. Even assuming, arguendo, that

L.R.’s bursting into tears was an acceptable risk in taking the child’s testimony, we cannot

conceive of any reasonable method or purpose of questioning a child which involves

openly and directly accusing the child of lying.



              From our review of the in camera hearing transcript, we find that the manner

in which the circuit court conducted the interviews of the children violated the protection

from psychological harm afforded by Rule 8. 7 Beginning with the interview of seven-year-

old L.R., a cursory review of the transcript indicates that the child was distressed from the

outset. She openly expressed her desire to leave the room and to go home, she was initially

hesitant to discuss the sexual abuse allegations, and she at various points wandered around

the room and hid under a table. Despite this, the circuit court proceeded with questioning


       7
          This Court has not — and will not — set explicit guidelines for conducting in
camera interviews, as the rules generally afford the circuit court discretion in the manner
of taking the child’s testimony, as long as the circuit court complies with the West Virginia
Rules of Evidence and the West Virginia Rules of Civil Procedure. The learned judges of
this state are well-suited to interview children in a manner which comports with their
professional, ethical, and legal obligations.
                                             16
the child, apparently to some success as L.R. began to answer the questions posed to her.

However, the interview took a decidedly downward turn when the court asked L.R. about

the explicit material on her electronic device. At that point, the court repeatedly accused

the child of lying when she explained that Respondent father told her to take the photos

and videos. The court was so persistent in this endeavor that L.R. began to cry. While the

court attempted to calm her, it continued to question her despite her emotional response.

Ultimately, the interview culminated in another exchange during which the court told the

child she was lying after she described the instances of inappropriate touching, leaving the

child in tears. Again, the specific purpose of Rule 8 of the Rules of Procedure for Child

Abuse and Neglect Proceedings is to protect the child from the psychologically harmful

effects of testifying. From the record, it is apparent that this interview approached — and

may have transgressed — the bounds of psychological harm to L.R. Accordingly, we

conclude that the court violated Rule 8 and, therefore, erred in the manner in which it

conducted L.R.’s in camera interview.



              With respect to the interview of six-year-old K.B.-R., who was not brought

to tears but did exhibit initial signs of distress comparable to those exhibited by L.R., it is

noteworthy that she was easily distracted, hid under the table, and expressed a desire to

leave. Despite the more subdued nature of this interview, we are concerned that the circuit

court may have coerced the child into implicating Petitioner Mother in a “sinister plan” to




                                              17
fabricate allegations against Respondent Father. 8 Upon review, we find that the court’s

manner of questioning K.B.-R. also violated Rule 8 and, therefore, constituted error.



              Rule 611(c) of the West Virginia Rules of Evidence provides in relevant part,

that “[l]eading questions should not be used on direct examination except as necessary to

develop the witness’s testimony.” Unquestionably, a court may ask a child leading

questions during an in camera interview when appropriate. We have addressed Rule 611(c)

in the context of child witnesses in State v. Cottingham, finding that a circuit court did not

err in leading a child who “was very reticent to testify, [] had to be repeatedly asked to

speak up, and [] often would not give an answer unless prompted to do so.” No. 13-1211,

2014 WL 5545930 (W. Va. Nov. 3, 2014) (memorandum decision).



              An examination of the transcript of the in camera interview of K.B.-R.

reveals that the factors we considered in Cottingham were not present here. Specifically,

unlike the thirteen-year-old witness in that case, six-year-old K.B.-R. freely answered the




       8
          Again, we do not address whether such a plan actually existed, but with the
prospect that the circuit court’s method of questioning coerced the child into agreeing that
a plan existed, simply to confirm the court’s stated suspicions in that regard. A full review
of the child’s testimony reveals that there was never a mention of any “plan” until the court
first used those words by asking K.B.-R., “What are we going to do about [Respondent
Father]? What’s our plan?” Thereafter, the circuit court repeatedly used the word “plan”
in its questions, progressively tailoring questions to lead the child to confirm that the plan
was “secret” — yet another word only used by the court — and that Petitioner Mother had
concocted a scheme to “say bad things” about Respondent Father to the police and to the
court. The court then used that testimony to find in its order that the children had been
subject to parental coaching.
                                             18
circuit court’s questions, albeit in a manner typical of young children (e.g., “uh-huh” and

“huh-uh” unless the question required a more elaborate answer). While she was subject to

some prompting, overall, she was forthcoming in describing the allegations of abuse.

Moreover, despite the court’s myriad questions essentially asking if the child had been

coached, K.B.-R. consistently testified that she was not instructed to say certain things or

testify in a particular manner. We believe the circuit court may have suspected that the

children had been subject to coaching, and thus used the interview of K.B.-R. to confirm

that suspicion. While we do not fault the court for attempting to ascertain whether those

suspicions were well-founded, the manner in which the court used leading questions

violated both the law enunciated by the Court in Cottingham and the Rules of Evidence.

Consequently, we find that the court erred in asking K.B.-R. leading questions that cause

a reviewer to question whether they were calculated to confirm a pre-existing suspicion

rather than elicit truthful testimony.



              In sum, we conclude that the circuit court erred in the manner in which it

conducted the in camera interviews of L.R. and K.B.-R. While it is not unique that both

children were distressed at such a time, during the conduct of in camera interviews the

court must remain vigilant as to the vulnerability of interviewees — especially young

children. To accuse a seven-year-old child of lying, thereby reducing that child to tears,

and to strongly suggest — if not coerce — an even younger child to implicate a parent in

a plot to fabricate allegations of abuse, is inconsistent with the court’s role as an impartial



                                              19
factfinder. This is both a violation of the Rules of Evidence and the Rules of Procedure for

Child Abuse and Neglect Proceedings. In this regard, we have held that

                      “[w]here it appears from the record that the process
              established by the Rules of Procedure for Child Abuse and
              Neglect Proceedings and related statutes for the disposition of
              cases involving children [alleged] to be abused or neglected
              has been substantially disregarded or frustrated, the resulting
              order . . . will be vacated and the case remanded for compliance
              with that process and entry of an appropriate . . . order.”
              Syllabus point 5, in part, In re Edward B., 210 W.Va. 621, 558
              S.E.2d 620 (2001).

Syl. Pt. 3, In re Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009). Accordingly, because

the procedures established by the relevant rules have been substantially disregarded and

frustrated, we vacate the circuit court’s order dismissing the abuse and neglect petition and

remand this matter for further proceedings consistent with this opinion. Further, we direct

that, upon remand, this matter be assigned to a different circuit judge who is to undertake

an appropriate, independent review in resolving this case.



B.     Deficiencies of the Guardian ad Litem

              Petitioner Mother also argues that the guardian ad litem’s representation of

the children in this matter was deficient because: (1) the guardian failed to file a report

prior to the adjudicatory hearing; and (2) the guardian failed to meet with the children

throughout the underlying proceedings. At the outset, we note that Petitioner Mother’s

first argument is without merit as the guardian was under no obligation to file a report prior

the adjudicatory hearing. Rather, Rule 18a of the Rules of Procedure for Child Abuse and

Neglect Proceedings directs that a guardian must file a report five days before a

                                             20
dispositional hearing. This matter never reached disposition, so a report was not required.

Nevertheless, we do find the guardian’s representation of the children was inadequate for

the reasons discussed infra.



              Petitioner Mother contends that the guardian failed to meet with the children

consistently throughout the underlying proceedings. In fact, Petitioner Mother argues in

her brief that the guardian met with the children only once, roughly six months into the

proceedings, and did not ask the children about the sexual abuse allegations at that time.

In his response, the guardian concedes this fact. We also note that the guardian met with

the children at least once more — on February 7, 2022, as indicated in the guardian’s Rule

11(j) status update filed with this Court.



              This Court has long held that

                      [e]ach child in an abuse and neglect case is entitled to
              effective representation of counsel. To further that goal, [W.
              Va. Code § 49-4-601(f)] mandates that a child has a right to be
              represented by counsel in every stage of abuse and neglect
              proceedings. Furthermore, Rule [21.03] of the West Virginia
              [Trial Court Rules] provides that a guardian ad litem shall
              make a full and independent investigation of the facts involved
              in the proceeding, and shall make his or her recommendations
              known to the court. Rules 1.1 and 1.3 of the West Virginia
              Rules of Professional Conduct, respectively, require an
              attorney to provide competent representation to a client, and to
              act with reasonable diligence and promptness in representing a
              client. The Guidelines for Guardians Ad Litem in Abuse and
              Neglect cases, which are adopted in this opinion and attached
              as Appendix A, are in harmony with the applicable provisions
              of the West Virginia Code, the West Virginia [Trial Court
              Rules], and the West Virginia Rules of Professional Conduct,

                                              21
              and provide attorneys who serve as guardians ad litem with
              direction as to the duties in representing the best interests of
              the children for whom they are appointed.

Syl. Pt. 5, In re Jeffery R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); see also W. Va. Code

§ 49-4-601(f)(1) (Supp. 2021) (“In any proceeding under this article, the child shall have

counsel to represent his or her interests at all stages of the proceedings.”). In this regard,

we recently stated that “we question whether a guardian can effectively and competently

represent their child wards when they do not maintain contact with them throughout the

proceedings, if for no other reason than to ascertain whether they are safe and well.” In re

B.C., S.C., and T.C., Nos. 20-0979 and 20-0994, 2021 WL 5216715, *4 n.6 (W. Va. Nov.

9, 2021) (memorandum decision). While we declined to address the conduct of the

guardian in B.C. who met with the children only once, we can no longer ignore what we

believe is becoming a troubling pattern. Lest there be any confusion going forward, let us

be clear: in effectively representing a child, it is imperative that a guardian maintain contact

with the child throughout the proceedings, just as they would any other client. Doing so is

necessary, at a minimum, to understand what is in that child’s best interests and what the

guardian must do to effectively advocate for those interests.



              This requirement is not new. In fact, Rule 18a(b) of the Rules of Procedure

for Child Abuse and Neglect Proceedings refers guardians to Appendix A – Guidelines for

Children’s Guardians Ad Litem in Child Abuse and Neglect Cases (hereinafter “Appendix

A”) for a thorough explanation of their duties as guardians ad litem.             Specifically,

Appendix A requires not only that the guardian schedule an initial in-person meeting with

                                              22
the child, but also that the guardian “[m]aintain contact with the child throughout the case

to monitor whether the child is receiving counseling, tutoring, or any other services needed

to provide as much support as possible under the circumstances.” App. A(C)(7); see also

App. A(C)(6)(a) (directing the guardian to conduct in-home visits, when appropriate, to

observe the living environment and the child’s interactions with parents or caretakers).



              Guardians ad litem are integral to the functioning of our court system, and

we greatly commend them for representing our state’s most vulnerable individuals — our

children — particularly in abuse and neglect actions. We further recognize that matters

such as these involve extensive time and energy commitments, and that many guardians

represent multiple child wards at a time. However, the legal and ethical obligations

involved in representing a client do not lessen simply because that client is a child or

because the attorney has additional clients to whom they must attend. Children are entitled

— by statute, by court rules, and by the holdings of this Court — to effective legal

representation. See App. A(B)(1) (“The Rules of Professional Conduct apply to a GAL’s

representation of a child in an abuse and neglect proceeding.”); see also W. Va. R. Pro.

Conduct 1.1 and 1.3 (requiring an attorney to provide competent representation to a client,

and to act with reasonable diligence and promptness in representing a client.). While there

may be certain limited exceptions, we are firmly of the opinion that failure to maintain

contact with a child ward throughout the proceedings is an abdication of a guardian ad

litem’s legal and ethical responsibilities to that child and constitutes inadequate

representation. As the guardian in this case failed to maintain contact with these children

                                            23
— other than the single meeting before the adjudicatory hearing and the single meeting for

purposes of updating this Court on the children’s status — his representation of these

children was deficient.



              Our analysis does not end there. We are also concerned that the guardian

was present during the in camera interviews of the children discussed extensively above,

yet, at no point did he object to the circuit court’s conduct or questioning of the children.

Further, despite their distress — apparent to this Court even through a cold record — the

guardian made no effort to pause or terminate the interviews, soothe the children, or in any

way protect or advocate for the children’s interests as their attorney should have. In fact,

despite L.R.’s apparent emotional state at the end of her interview, the guardian proceeded

to ask her several questions of his own.



              Appendix A of the Rules of Procedure for Child Abuse and Neglect

Proceedings explains that guardians must

              [a]ssess whether it is appropriate for the child to participate in
              court hearings or multi-disciplinary team meetings. The
              [guardian] is to participate in any discussions regarding the
              proposed testimony of the child and, if it is determined that the
              child’s testimony is necessary, strongly advocate for the
              testimony to be taken in an acceptable and emotionally neutral
              setting.

App. A(D)(4) (emphasis added). As set forth above, there was nothing emotionally neutral

about the setting in which the children’s testimony was taken in this case, and it is




                                             24
abundantly clear from the record that the guardian did nothing throughout the interviews

to advocate for the children in this regard. That is a dereliction of the guardian’s duties.



              When asked about this at oral argument, the guardian responded that he

believed the circuit court’s conduct was appropriate during the children’s respective in

camera interviews. We strongly disagree and find it troubling that the children’s legal

counsel would sanction behavior that was not only apparently traumatizing, but was in

clear violation of this Court’s precedents, the Rules of Procedure for Child Abuse and

Neglect Proceedings, and the Rules of Evidence.



              For these reasons, we find that the guardian ad litem’s representation of the

children in this matter was deficient.      In hopes of averting comparable procedural

difficulties going forward, we direct that the new circuit judge appoint a new guardian ad

litem to represent the children.



                                   IV. CONCLUSION

              For the foregoing reasons, we vacate the Circuit Court of Marshall County’s

April 7, 2021, Order and remand this matter for further proceedings consistent with this

opinion. We further order that, upon remand, this matter be assigned to a different circuit

court judge and that the new circuit judge appoint a new guardian ad litem to represent the

children.




                                             25
     Vacated and remanded with directions.




26